EXHIBIT 13 BAR HARBOR BANKSHARES (GRAPHIC) 2001 Annual Report DEAR FELLOW SHAREHOLDERS, Working Together is more than the theme of our 2001 Annual Report; its our way of building relationships, building businesses, and acting as a great corporate neighbor. The board, the management, and every employee of Bar Harbor Bankshares are committed to working together to sustain our position as the premier independent community financial service provider in our market. We will continue to be a concerned and active leader in the communities we serve and dedicated to our customers, employees and shareholders. When Bar Harbor Banking and Trust Company was established (GRAPHIC) over 114 years ago, the founders adopted a simple business philosophy that is as true today as it was then: "By serving its customers needs well, the Banks needs will be served." By adhering to the core values outlined in our mission statement, we will always strive to provide the best way to manage your money and help all associated with us achieve their financial dreams. Though Bar Harbor Bankshares faced several new challenges during 2001, we believe that we met those challenges and are well positioned for future growth in the years ahead. While Bar Harbor Banking and Trust Company remains the core of our earnings base, we will continue to develop BTI Financial Group and the full suite of investment services they offer. The nations current economic climate, as well as the events of September 11th, has made BTIs mission more difficult. We have the utmost confidence in BTIs dedication to accomplishing their long-term goals. The technology upgrade executed in 2000 provides a stable and flexible foundation that enables us to meet the everyday needs of our customers. An excellent example of this is our upgraded Internet banking service, On-Line Direct. The growth of our on-line banking product has been well received by our customers and is performing better than the national average in just about every area. We have strengthened our credit administration process and have tightened our credit standards, which has resulted in a solid loan portfolio. We have increased our loans to our many good customers while substantially decreasing our past-due and underperforming loans. This strong business base coupled with the best commercial and consumer lending teams in the market area bodes well for future growth and success. Our goals for 2002 are to continue our sound business growth, to continue to be a leader in the support of our communities, to remain the employer of choice, and to have a profitable year that meets our shareholders expectations. We must balance the needs of shareholders, customers, employees and communities in a way that allows us to make a solid return for our shareholders while preserving the common good of those whom we serve. We thank all of our loyal customers and dedicated employees for their efforts in making Bar Harbor Bankshares the success it is today and we look forward, with great anticipation, to working together to build a prosperous future. Joseph M. Murphy John P. Reeves President & Chairman of the Board Chief Executive Officer Bar Harbor Bankshares Bar Harbor Bankshares /s/Joseph M. Murphy /s/John P. Reeves communities BRIAN DYER Executive Vice President Dirigo Investments, Inc. "My favorite part of the job is getting to know our clients and then helping them manage their resources to suit their individual goals." (GRAPHIC) MICHELLE MORRISON Teller Bar Harbor Banking and Trust Company "I enjoy working at the bank and meeting new people. Every day I learn something new about the needs of our customers and the best way to match them with our products and services." shareholders Working Together KATY BRYER Trust Operations Bar Harbor Trust Services "My co-workers are a joy to work with. Theyre professional, accurate, and dedicated to serving the needs of the client." (GRAPHIC) COOPER F. FRIEND Director Bar Harbor Bankshares "We have a wide range of shareholders, and we have to represent them all. We are an active board that works hard to carry out the best interests of those who have invested in Bar Harbor Bankshares." customers (END COVER SECTION) employees SONJA VANCE Human Resources Assistant Bar Harbor Banking and Trust Company "Our employees are committed to helping the communities we serve. We have an active volunteer program and its growing all the time." (GRAPHIC) TABLE OF CONTENTS 2 Bar Harbor Banking and Trust Company Year in Review 11 Consolidated Statements of Income 6 BTI Financial Group Year in Review 12 Financial Overview 8 Directors and Executive Officers 14 Report of Independent Accountants 9 Five-Year Selected Financial Data 15 Management List 10 Consolidated Balance Sheets 16 Employee List ibc Corporate Information MISSION STATEMENT Every member of the Bar Harbor Bankshares family is committed to helping our customers, communities, employees, and shareholders achieve their financial goals and dreams. (END PAGE ONE) BAR HARBOR BANKING AND TRUST COMPANY YEAR IN REVIEW Since the founding of Bar Harbor Banking and Trust Company more than 114 years ago, our unwavering mission has been to sustain our role as the most competent, responsive and friendly place to conduct banking business. Our growth and longevity has confirmed our success. We enter 2002 as the dominant financial institution in Down East Maine. Within our organization, we are dedicated to maintaining a positive and entrepreneurial culture that empowers our employees to deliver the highest possible quality of service to our customers. During 2001, we built upon these broad guidelines and developed Vision 2006, a forward-looking plan that will guide us as we build the BHBT of the future. This plan outlines a number of strategic initiatives that involve all of our lines of business and all of our support capabilities. Driving these initiatives are these essential principles: BHBT will be the premier, independent community financial service provider in our market, providing a high level of value to our customers, communities, employees and shareholders. BHBT will dominate its markets with top quality banking and wealth management services by continuously improving the quality and delivery of financial products, services and solutions. BHBT will earn a reputation as "beyond best" because we will not rest until our customer service standards are legendary. BHBT will earn the distinction as the employer of choice in our region. We recognize the strategic connection between motivated, engaged employees and delighted customers and are committed to investing in our employees so that they can fulfill their professional potential. BHBT managers will demonstrate an entrepreneurial spirit, performing as business owners for their areas of responsibility. BHBT will consistently achieve financial operating results in the 75th percentile of our peers. This performance will ensure a strong return to our shareholders. Vision 2006 can only be achieved-and sustained-by "Working Together" as an integrated team, fully engaged, fully motivated and fully committed to fulfilling the financial dreams of our customers, employees and shareholders. During 2001, several business initiatives showed strong trends and demonstrated BHBT's leadership in the markets we serve: Residential mortgages and home equity loans were up $27.3 million or 19% from 2000. Deposits grew 4.9% to $292 million with the mix improving as balances declined in time deposits while growing in demand, savings and money market deposits. Investors Choice, our premier money market account, grew by 63% as depositors and investors recognized the versatility and high return inherent in this product. We upgraded our Internet banking service, On-Line Direct, providing its subscribers with increased efficiency and simplicity of use. We reduced our nonperforming and past-due loans to record low levels, better positioning ourselves to serve our customers in 2002 and beyond. A hallmark of BHBT has been our commitment to support the communities we serve. We recognize that our financial success is linked to a healthy, vibrant and productive market. As a bank and as a member of the (END ) greater community we are prepared to play an active and supportive role. In 2001, we contributed $120,000 to local charitable and not-for-profit organizations. Employees from every corner of our market and every branch office contributed thousands of volunteer hours to such projects as benefit concerts and golf tournaments, the Acadia National Park roadside cleanup, the Habitat for Humanity benefit cruise, the National Teach Children to Save Day and Big Brothers Big Sisters programs. Looking ahead to 2002, we see a year of growth, transition and evolution; but most of all-opportunities. Working Together with energy and resolve, we are absolutely confident that we can capitalize upon those opportunities. Going forward, we will look to the concepts imbedded in Vision 2006 to inspire our actions. We take nothing for granted. Our continued growth and success must be earned-every day. Our customers, employees, shareholders and communities deserve, and will get, our very best efforts to help them achieve their financial goals and dreams. (GRAPHIC) (END ) BAR HARBOR BANKSHARES Bar Harbor Bankshares held a Grand Opening celebration for the BTI Financial Groups new location on May 12, 2001. On hand were community leaders, local dignitaries, business neighbors and employees. (Pictures 1, 9, 11) (GRAPHIC) A bright new sign and a conference room thats available to local civic and not-for-profit organizations are just two of the improvements made to the Bar Harbor Bankshares financial services campus located at 135 High Street in Ellsworth, Maine. (Pictures 7, 8) (END ) YEAR IN REVIEW Employees, Directors and family members participated in the Bar Harbor Fourth of July parade. From construction of the float, to entertaining the crowd, Bar Harbor Bankshares made it a great day for all involved. (Pictures 2,3,4,5) Dean Read, BHBT President & CEO (second from right), and Christopher Young, Marketing Director (second from left), present checks to Rick Sprague of MDI Workshop (far left) and Michael Reisman of Island Connections (far right) representing the proceeds of the banks annual David R. Harding Memorial Golf Tournament. (Picture 6) (GRAPHIC) Bar Harbor Bankshares employees were treated to a boat ride by Sheldon F.
